DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 04/13/2022 has been entered. 
The rejection of claims 7-14 under 35 U.S.C 112b is withdrawn in view of the amendment. 
Claims 7-12 and 14 are amended.
Claims 1-6 are cancelled.
Claims 15-22 are new.
Claims 7-22 are pending of which claims 7 and 15 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Rob Faris  (Reg. No. 31352) on 04/28/2022. The application has been amended as follows: 
In the claims: 
Please amend claims 7-9, 11 and 14-22 as follows:
--

7.  (Currently Amended) A method comprising at least one hardware processor performing operations comprising:
		encrypting data streams using One Time Pad (OTP) encryption, wherein the  streams comprise  (a) a stream of random or pseudorandom data, and (b) messages that are deterministically encrypted using a random or pseudorandom result of a random data expansion process that is utilized for One Time Pad (OTP) encryption;
		expanding said random or pseudorandom data using a byte vector/array of randomness including at least one random vector derived and removed from the stream of random or pseudorandom data, thereby creating a random or pseudorandom expansion vector where all duplicate values are removed and each byte in the stream of random or pseudorandom data 
		swapping out the at least onefor a different random vector(s) for use in expanding the stream of random or pseudorandom data when one or more duplicate byte of data are detected in the random or pseudorandom data stream  
		               
8. (Currently Amended) The method of claim 7           . 

9. (Currently Amended) The method of claim 7 separate from the expanded  as directed by the .

11.  (Currently Amended) The method of claim 7 vectors as directed per pass.

14.  (Currently Amended) The method of claim 7 comprising using N random vectors to expand said 

15.  (Currently Amended) A system comprising:
	a random or pseudorandom data stream generator that generates a random or pseudorandom data stream;
	an encryptor configured to encrypt data streams using One Time Pad (OTP) encryption, wherein the  streams comprise (a) the stream of random or pseudorandom data stream, and (b) messages that are deterministically encrypted using a random or pseudorandom result of a random data expansion process that is utilized for the One Time Pad (OTP) encryption; and
	at least one hardware processor configured to perform operations comprising:	
		expanding said stream using a byte vector/array of randomness including at least one random vector derived and removed from the random or pseudorandom data stream thereby creating a random or pseudorandom expansion vector where all duplicate values are removed and each byte in the random or pseudorandom data stream is XORed against the random or pseudorandom expansion vector one at a time; and
		swapping out the at least one random vector for a different random vector(s) for use in expanding the random or pseudorandom data stream when one or more duplicate bytes of data are detected in the random or pseudorandom data stream.

16. (Currently Amended) The system of claim 15 wherein the at least one hardware processor is further configured to call the random data expansion process recursively to further expand the random or pseudorandom  stream. 

17. (Currently Amended) The system of claim 15 wherein the hardware processor is further configured to develop a separate cache of randomness from the expanded random or pseudorandom data stream as directed by the messages.

18. (Currently Amended) The system of claim 15 wherein the hardware processor is further configured to start plural different random vectors at different points per expansion as directed by the messages.

19.  (Currently Amended) The system of claim 15 wherein the hardware processor is further configured to scramble the random vectors as directed by the messages per pass.

20.  (Currently Amended) The system of claim 15 wherein the hardware processor is further configured to use only one random vector.

21.  (Currently Amended) The system of claim 15 wherein the hardware processor is further configured to use two random vectors to improve obfuscation. 

22.  (Currently Amended) The system of claim 15 wherein the hardware processor is further configured to use N random vectors to expand said random or pseudorandom data stream. 

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 7-22 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 04/13/2022 point out the reason claims are patentable over the prior art of record (See, Pages 5-6). Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437